DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-9 are directed to acquiring information on requested host performance, acquiring information on the performance of existing nodes, determining a number and performance of additional nodes and a coupling form between the host and storage system to satisfy the requested host performance, and including the number and performance of additional nodes and coupling form into a configuration proposal.
The limitations of acquiring information, determining a number and a performance value, and including the number and performance value into a proposal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a few additional element – using a device for the acquiring/determining/including steps. The host, nodes, processor, storage device and storage system is recited at a high-level of generality (i.e., as a generic system or device performing a very basic and general comparison) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device or processor to perform the acquiring/determining/including steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Allowable Subject Matter
The prior art, including that of the IDS filed March 10, 2020, teach facilitating performance with determining nodes in an access chain but fail to provide a rationale, separately or in combination, to include the limitation of determining a number and performance of one or more additional nodes and a coupling form between the host and the storage system so as to satisfy the requested performance of each host.
While prior art such as Ghosh teaches determining a number one type of node devices connected via a first connection, to a different type of node devices, and using a metric based on the hop paths to create additional path, no prior art has been found, separately or in combination, that explicitly discloses the number and performance determination of the at least one additional node and coupling form as claimed.  
However, while the claims contain allowable subject matter at this time, the claims are still not patent eligible in light of the aforementioned 35 USC 101 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/BRIAN R PEUGH/Primary Examiner, Art Unit 2137